Order entered October 7, 2020




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-20-00817-CV

      GATEWAY DIAGNOSTIC IMAGING, LLC D/B/A GATEWAY
          DIAGNOSTIC IMAGING MID-CITIES., Appellant

                                       V.

   KRISHA VERNI RATNASABAPATHY, INDIVIDUALLY, AS NEXT
      FRIEND OF T.R., A MINOR, AND V.R. A MINOR AND AS
 INDEPENDENT ADMINISTRATOR OF THE ESTATE OF PRADEEPAN
                RATNASABAPATHY, Appellees

               On Appeal from the 101st Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-20-00614

                                    ORDER

      Before the Court is appellant’s October 6, 2020 unopposed motion for

extension of time to file its brief. We GRANT the motion and ORDER the brief

be filed no later than November 9, 2020.


                                            /s/   ERIN A. NOWELL
                                                  JUSTICE